Citation Nr: 1452453	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1967 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2014, the Board, in pertinent part, remanded the claim for service connection for cataracts for additional evidentiary development.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the March 2014 Board remand instructions, the Veteran was provided with a VA examination in September 2014 to assist in determining the nature and etiology of the claimed cataracts.  The VA examiner opined that the Veteran's cataracts were less likely than not incurred in or caused by active service because the Veteran had normal (20/20) vision at the time of service separation and the cataracts were diagnosed in 2006, which are a normal age for senile related cataracts.  

The Board finds that the March 2014 VA examination report is inadequate because it is based on the inaccurate factual predicate that the Veteran was first diagnosed with cataracts in 2006.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Review of the evidence of record reveals that the Veteran was first diagnosed with early cataracts in March 2003.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the cataracts.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the September 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current cataracts.

The VA examiner should review the claims folder and then offer the following opinion with reasons:

Is it at least as likely as not (50 percent or 
greater probability) that the cataracts were incurred in or caused by active service?  In answering this question, the VA examiner 
should note that the Veteran was first diagnosed with cataracts in March 2003.  

2.  Then, readjudicate the remaining issue of service connection for cataracts.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


